                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 BRISTOL REGIONAL WOMEN’S CENTER,
 P.C., on behalf of itself and its patients; et al.,

                                                                      CASE NO. 3:15-cv-00705
         Plaintiffs,
                                                                     JUDGE FRIEDMAN
         v.
                                                                     MAGISTRATE JUDGE
 HERBERT H. SLATERY III, Attorney General of
                                                                     FRENSLEY
 Tennessee, in his official capacity; et al.,

         Defendants.


PLAINTIFFS’ UNOPPOSED MOTION TO TOLL THE DEADLINE FOR PLAINTIFFS’
              MOTION FOR ATTORNEYS’ FEES AND COSTS

       Plaintiffs hereby move this Court to toll the deadline for Plaintiffs to file their motion for

costs and attorneys’ fees. In support thereof, Plaintiffs represent as follows:

       1.       On October 14, 2020, the Honorable Bernard A. Friedman entered Judgment for

Plaintiffs, permanently enjoining enforcement of “Tenn. Code Ann. § 39-15-202(a)-(h) to the

extent it imposes a mandatory 48- or 24-hour waiting period for those seeking abortion care.” ECF

No. 276.

       2.       Pursuant to Middle District of Tennessee Rule 54.01(a)-(b), Plaintiffs must file a

bill of costs and motion for attorneys’ fees within thirty (30) days from entry of final judgment.

As such, Plaintiffs’ deadline to file such a motion is presently November 13, 2020. Rule 54.01

contains no provision to toll the deadline while this Court’s Judgment is appealed.

       3.       On October 30, 2020 counsel for Plaintiffs and Defendants consulted regarding the

thirty (30) day deadline imposed by Rule 54.01. Counsel for Defendants indicated that they intend

to file an appeal of this Court’s Judgment. Counsel for both parties agreed that Plaintiffs would




   Case 3:15-cv-00705 Document 278 Filed 10/30/20 Page 1 of 4 PageID #: 6647
file the instant Motion in the interests of judicial economy and conserving the litigants’ resources.

Defendants agreed that they do not oppose this motion.

       4.      Nothing in this motion constitutes a waiver of Defendants’ right to object to

Plaintiffs’ request for costs and attorneys’ fees, once filed.



       Wherefore, Plaintiffs respectfully move the Court to grant their Unopposed Motion to Toll

the Deadline for Plaintiffs’ Motion for Attorneys’ Fees and Costs, and allow them to file such bill

of costs and motion within sixty (60) days of the conclusion of any and all appeals associated with

the Judgment in this matter.

Dated: October 30, 2020

                                               Respectfully submitted,

                                               /s/     Scott Tift          f
                                               Scott Tift
                                               David W. Garrison
                                               BARRETT JOHNSTON MARTIN & GARRISON,
                                               LLC
                                               Bank of America Plaza
                                               414 Union Street, Suite 900
                                               Nashville, TN 37219
                                               Tel: (615) 244-2202
                                               Fax: (615) 252-3798
                                               dgarrison@barrettjohnson.com
                                               stift@barrettjohnson.com

                                               Thomas C. Jessee
                                               Jessee & Jessee
                                               P.O. Box 997
                                               Johnson City, TN 37605
                                               Tel: (423) 928-7175
                                               jjlaw@jesseeandjessee.com

                                               Attorneys for Plaintiffs




                                                   2
   Case 3:15-cv-00705 Document 278 Filed 10/30/20 Page 2 of 4 PageID #: 6648
                                 Autumn Katz*
                                 Michelle Moriarty*
                                 Rabia Muqaddam*
                                 Center for Reproductive Rights
                                 199 Water Street, 22nd Floor
                                 New York, NY 10038
                                 Tel: (917) 637-3600
                                 Fax: (917) 637-3666
                                 akatz@reprorights.org
                                 mmoriarty@reprorights.org
                                 rmuqaddam@reprorights.org

                                 Attorneys for Plaintiffs Bristol Regional Women’s
                                 Center, P.C. and Memphis Center for Reproductive
                                 Health

                                 Maithreyi Ratakonda*
                                 Melissa Cohen*
                                 Planned Parenthood Federation of America
                                 123 William St., 9th Floor
                                 New York, NY 10038
                                 Tel: (212) 261-4405
                                 Fax: (212) 247-6811
                                 mai.ratakonda@ppfa.org
                                 melissa.cohen@ppfa.org

                                 Attorney for Plaintiff Planned Parenthood of
                                 Tennessee and North Mississippi

                                 *Admitted pro hac vice




                                    3
Case 3:15-cv-00705 Document 278 Filed 10/30/20 Page 3 of 4 PageID #: 6649
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on the

following counsel of record for Defendants through the Electronic Filing System on this 30th day

of October, 2020:

Alexander Stuart Rieger
Steven Ashley Hart
Sue A. Sheldon
Lindsay Sisco
Matt Cloutier
Amber Seymour
Kathryn Baker

Tennessee Attorney General's Office
P O Box 20207
Nashville, TN 37202-0207
(615) 741-2408
Fax: (615) 532-5683
alex.rieger@ag.tn.gov
steve.hart@ag.tn.gov
sue.sheldon@ag.tn.gov
lindsay.sisco@ag.tn.gov
matt.cloutier@ag.tn.gov
amber.seymour@ag.tn.gov
kathryn.baker@ag.tn.gov


                                                           /s/ Scott Tift
                                                           Scott Tift




  Case 3:15-cv-00705 Document 278 Filed 10/30/20 Page 4 of 4 PageID #: 6650
